United States Court of Appeals
                                                           Fifth Circuit
                                                        F I L E D
                 REVISED JULY 24, 2003
            UNITED STATES COURT OF APPEALS                July 21, 2003

                                                    Charles R. Fulbruge III
                    FOR THE FIFTH CIRCUIT                   Clerk



                        No. 01-31420



SETH A. BECKER,

                  Plaintiff - Intervenor Defendant - Appellee,

                                v.

TIDEWATER, INC., ET AL.,

                  Defendants,

TIDEWATER INCORPORATED, TWENTY
GRAND OFFSHORE INCORPORATED,
TIDEWATER MARINE, L.L.C.,

                  Defendants - Third Party Plaintiffs -
                  Intervenor Defendants - Appellees -
                  Appellants,

R & B FALCON DRILLING USA, INC.,
PENTAL INSURANCE COMPANY, LTD.,
CERTAIN UNDERWRITERS AT LLOYD’S
INSURANCE CO.,

                  Defendants - Appellants,

HYDRA RIG, a division of Tuboscope Vetco
International, L.P.,

                  Defendant - Third Party Defendant -
                  Third Party Plaintiff - Appellee,

HYDRADYNE HYDRAULICS, INC.,

                  Defendant - Third Party Defendant -
                  Appellee,

                                v.
     COFLEXIP STENA OFFSHORE, INC.,

                          Defendant - Third Party Defendant
                          Appellee,

                                         v.

     BAKER HUGHES, INC., BAKER HUGHES
     OILFIELD OPERATIONS, INC.,

                          Defendants - Intervenor Defendants -
                          Appellants,
     and

     BAKER OIL TOOLS, INC., a division of
     Baker Hughes Oilfield Operations, Inc.,

                          Defendant - Third Party Defendant -
                          Intervenor Plaintiff - Third Party Plaintiff -
                          Appellant,

     BAKER OIL TOOLS, a division of Baker
     Hughes Oilfield Operations, Inc.,

                          Third Party Defendant - Appellant.

     ------------------------------------------------------
          Appeal from the United States District Court
        for the Western District of Louisiana, Lafayette
     ------------------------------------------------------

           ON PETITIONS FOR REHEARING AND REHEARING EN BANC

(Opinion 6/19/03, 5th Cir.,                     ,             F.3d           )


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:

     The Petitions for Rehearing are DENIED and no member of this

panel nor judge in regular active service on the Court having

requested    that   the     Court   be       polled   on   Rehearing   en   Banc,

(Fed.R.App. P. and 5th Cir. R.35) the Petitions for Rehearing En

Banc are also DENIED.

                                         2
      Footnote 11 in the panel opinion dated 6/19/03 is withdrawn

and in its place the following language is substituted as footnote

11:

      The other three issues on appeal need not be addressed
      for the following reasons. First, the issue whether the
      jury had sufficient evidence to conclude that Falcon was
      negligent under general maritime law and therefore 5
      percent accountable for plaintiff’s injuries is now moot
      because the determination that plaintiff is a seaman was
      erroneous. Accordingly, Falcon, the owner of Cliffs Rig
      153, may have to be pursued under the terms of Section
      905(b) of the LHWCA for vessel negligence, not under
      general maritime law. Second, now that it is established
      that the LHWCA governs, the question whether Baker must
      indemnify Tidewater must be considered anew, consistent
      with the statutory scheme articulated in 33 U.S.C. §
      905(b)-(c), given that we have vacated the defendants’
      liability and it has yet to be determined which
      defendant, or defendants, may be liable to this plaintiff
      under the terms of the LHWCA. Also yet to be determined
      is whether the evidence will show proof of gross
      negligence by any of the defendants.        Finally, the
      question of whether damages should be remitted is
      rendered moot as the liability of Baker, Tidewater, and
      Falcon has been vacated.




*   Judge Dennis is recused in this matter on the basis of his
interest in Transocean Sedco Forex, Inc., parent corporation of R&B
Falcon Drilling, and therefore did not participate in the
consideration of the petition for rehearing en banc.




                                 3